Carley, Judge.
Appellant appeals from his conviction of one count of child molestation. Only the general grounds are enumerated as error. The evidence was sufficient to support the finding that appellant was guilty of the crime of child molestation beyond a reasonable doubt. Giles v. State, 143 Ga. App. 558 (1) (239 SE2d 168) (1977). “We have carefully examined the transcript of the trial and find the evidence sufficient to authorize a rational jury to find the defendant guilty of the offense beyond a reasonable doubt. [Cit.]” Felts v. State, 154 Ga. App. 571 (1) (269 SE2d 73) (1980).
*629Decided June 17, 1982.
Charles R. Floyd, Jr., for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Benjamin H. Oehlert III, Savannah Porter, Assistant District Attorneys, for appellee.

Judgment affirmed.


Quillian, C. J., and Shulman, P. J., concur.